Name: Commission Regulation (EC) NoÃ 2080/2004 of 6 December 2004 adapting Regulation (EC) NoÃ 2298/2001 laying down detailed rules for the export of products supplied as food aid, on account of the accession to the European Union of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  cooperation policy;  agricultural activity;  European construction
 Date Published: nan

 7.12.2004 EN Official Journal of the European Union L 360/4 COMMISSION REGULATION (EC) No 2080/2004 of 6 December 2004 adapting Regulation (EC) No 2298/2001 laying down detailed rules for the export of products supplied as food aid, on account of the accession to the European Union of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 57(2) thereof, Whereas: (1) In view of the accession to the Community of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (hereinafter referred to as the new Member States), Commission Regulation (EC) No 2298/2001 (1) should be adapted and provision should be made for certain entries in the languages of the new Member States. (2) Regulation (EC) No 2298/2001 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 3(3) of Regulation (EC) No 2298/2001 is hereby replaced by the following: 3. In the document used to apply for the refund as referred to in Article 5(4) of Regulation (EC) No 800/1999 and in addition to the requirements of Article 16 of Regulation (EC) No 1291/2000, in box 20 of the application for licences and the export licence itself, one of the following entries shall be included:  Ayuda alimentaria comunitaria  Accion no ¦/ ¦ o Ayuda alimentaria nacional  PotravinovÃ ¡ pomoc SpoleÃ enstvÃ ­  akce Ã . ¦/ ¦ nebo vnitrostÃ ¡tnÃ ­ potravinovÃ ¡ pomoc  FÃ ¦llesskabets fÃ ¸devarehjÃ ¦lp  Aktion nr. ¦/ ¦ eller National fÃ ¸devarehjÃ ¦lp  Gemeinschaftliche Nahrungsmittelhilfe  MaÃ nahme Nr. ¦/ ¦ oder Nationale Nahrungsmittelhilfe  Ã henduse toiduabi  programm nr ¦/ ¦ vÃ µi siseriiklik toiduabi  KÃ ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ ® Ã µÃÃ ¹Ã Ã ¹Ã Ã ¹Ã Ã Ã ¹Ã ºÃ ® Ã ²Ã ¿Ã ®Ã ¸Ã µÃ ¹Ã ±  Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. ¦/ ¦ Ã ® Ã µÃ ¸Ã ½Ã ¹Ã ºÃ ® Ã µÃÃ ¹Ã Ã ¹Ã Ã ¹Ã Ã Ã ¹Ã ºÃ ® Ã ²Ã ¿Ã ®Ã ¸Ã µÃ ¹Ã ±  Community food aid  Action No ¦/ ¦ or National food aid  Aide alimentaire communautaire  Action no ¦/ ¦ ou Aide alimentaire nationale  Aiuto alimentare comunitario  Azione n. ¦/ ¦ o Aiuto alimentare nazionale  Kopienas pÃ rtikas atbalsts  PasÃ kums Nr. ¦/ ¦ vai Valsts pÃ rtikas atbalsts  Bendrijos pagalba maisto produktais  PriemonÃ  Nr. ¦/ ¦ arba NacionalinÃ  pagalba maisto produktais  KÃ ¶zÃ ¶ssÃ ©gi Ã ©lelmiszersegÃ ©ly  ¦ szÃ ¡mÃ º intÃ ©zkedÃ ©s/ ¦ vagy Nemzeti Ã ©lelmiszersegÃ ©ly  GÃ §ajnuna alimentari komuni  Azzjoni nru ¦/ ¦ jew GÃ §ajnuna alimentari nazzjonali  Communautaire voedselhulp  Actie nr. ¦/ ¦ of Nationale voedselhulp  WspÃ ³lnotowa pomoc Ã ¼ywnoÃ ciowa  DziaÃ anie nr ¦/ ¦ lub Krajowa pomoc Ã ¼ywnoÃ ciowa  Ajuda alimentar comunitÃ ¡ria  AcÃ §Ã £o n.o ¦/ ¦ ou Ajuda alimentar nacional  PotravinovÃ ¡ pomoc SpoloÃ enstva  Akcia Ã . ¦/ ¦ alebo NÃ ¡rodnÃ ¡ potravinovÃ ¡ pomoc  PomoÃ  Skupnosti v hrani  Akcija Ã ¡t. ¦/ ¦ ali drÃ ¾avna pomoÃ  v hrani  YhteisÃ ¶n elintarvikeapu  Toimi nro ¦/ ¦ tai kansallinen elintarvikeapu  LivsmedelsbistÃ ¥nd frÃ ¥n gemenskapen  Aktion nr ¦/ ¦. eller Nationellt livsmedelsbistÃ ¥nd. The action number to be indicated is that specified in the tender notice. In addition, the country of destination shall be indicated in box 7 of both the licence application and the licence. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 May 2004. However, it shall not affect the validity of the documents referred to in Article 3(3) of Regulation (EC) No 2298/2001 issued between 1 May 2004 and the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 2004. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 308, 27.11.2001, p. 16. Regulation as amended by Regulation (EC) No 688/2004 (OJ L 106, 15.4.2004, p. 15).